BASKIN, C. J.
(dissenting). — It appears from the evidence that the place on the public highway where the injury occurred was a dangerous one; that the engine, as the plaintiff traveled toward it, was standing still a short distance beyond and in full view of the dangerous point in the highway, and headed in the opposite direction from which the plaintiff was approaching. In view of these facts it was the duty of the employees of the company in charge of the engine, before starting it in the backward direction, to look and see that no one in vehicles was at the dangerous place. This they failed to do, and in my opinion it was negligence for which the railroad company is responsible.
I cannot, therefore, concur in the reversal of the judgment.